DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           DAWN WILLIAMS,
                              Appellant,

                                     v.

       SCHOOL DISTRICT OF BROWARD COUNTY, FLORIDA,
                         Appellee.

                              No. 4D18-2793

                              [April 18, 2019]

  Appeal from the State of Florida, Public Employees Relations
Commission; L.T. Case No. CA-2017-018.

   Robert F. McKee and Mark F. Kelly, Tampa, for appellant.

   Denise M. Heekin and Elizabeth W. Neiberger of Bryant, Miller, Olive
P.A., Miami, for appellee.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *           *

   Not final until disposition of timely filed motion for rehearing.